Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
                                                 Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
Claims 1-3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0222145).
		Kim provides a mask frame assembly comprising a mask frame (i.e., 100; see Fig. 1) including an opening and a plurality of frames surrounding the opening defining a square; at least one mask sheet (i.e., 200) in which a plurality of deposition holes are patterned [0054], the at least one mask sheet being arranged on the mask frame; a plurality of first supports or sticks (310) extending in a first direction; and a plurality of second supports or sticks (320) extending in a second direction.  Kim recognizes that suitable tensile force may be applied to opposing 
With respect to claim 2, the first direction of the mask frame corresponds to a direction in which the first support sticks extend in the first direction.  With suitable support of the sticks under the mask sheet(s) on the mask frame, one of ordinary skill in the art would readily 
With respect to claim 3, the second direction of the mask frame corresponds to a direction in which the second support sticks extend in the second direction. With suitable support of the sticks under the mask sheet(s) on the mask frame, one of ordinary skill in the art would readily appreciate minimal change in dimension or deformation of the mask frame including minimal change in length of the mask frame in the second direction. 
With respect to claim 6, the mask frame includes a first frame and a second frame that each extend in the first direction and face each other in the second direction; and a third frame and a fourth frame that each extend in the second direction and face each other in the first direction, wherein the first frame, the second frame, the third frame, and the fourth frame are connected to each other to surround the opening (see Fig. 1).
With respect to claim 7, making of a single mask sheet to include plural mask sheets would be within the purview of one skilled in the art since making a single part into plural parts would be obvious to increase output.
With respect to claims 8-11, the Kim mask frame assembly would provide for deposition areas through the mask sheets and dummy/blocking areas in the presence of the magnets [0062].  The deposition areas would correspond to that for application on a display panel.  The first supports or sticks (310) would extend across plural adjacent mask sheets in the first direction and protrusions (400) would shield/block holes arranged in the mask sheets. The second supports or sticks (320) would be arranged in the second direction. 
With respect to claim 12, the first supports or sticks (310) and the second supports or sticks (320) are arranged between the mask frame and the mask sheet (see Fig. 2).

With respect to claim 14, first support sticks (310) shield at least some of the deposition holes arranged in the mask sheet, and the second support sticks (320) overlaps a rib arranged at an edge of the mask sheet.
With respect to claims 15 and 16, see Fig. 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent sets forth the state of the art with respect to a mask frame assembly with support sticks having protrusions on opposite edges of each of the support sticks:  Kim et al (US2017/0207390).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
7/21/2021